Exhibit 10.23

PRIVATEBANCORP, INC.

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT, made and entered into as of January 28, 2010, by and
between PrivateBancorp, Inc., a Delaware corporation (the “Company”), and the
undersigned employee (“Grantee”) of the Company and/or Subsidiary, for the
purpose of amending each agreement evidencing an award of performance shares
granted to the undersigned under the Company’s Strategic Long-Term Incentive
Compensation Plan (“Strategic LTIP”) and/or 2007 Long-Term Incentive
Compensation Plan (“2007 LTIP”) and in effect on the date hereof, amends other
Compensation Arrangements (as defined below) and sets forth certain other
covenants and agreements of the Company and Grantee. Unless defined herein,
capitalized terms used in this Amendment Agreement shall have the same meaning
ascribed to them under the Performance Share Award, Strategic LTIP or 2007 LTIP,
as applicable.

1. Purpose. The Company has determined that due to financial and economic
conditions and other factors, certain performance share awards previously made
to officers and employees have little or no current or prospective value to the
holders thereof. The Company has also determined that these awards no longer
provide the Company with the benefit of meaningful retention and performance
incentives for the holders. The Company also deems it advisable to obtain
confirmation from award holders of the applicability of the TARP Requirements
(as defined below). As a result, the Company has determined to remove the
performance objectives applicable to the vesting of certain performance share
awards in favor of time-based vesting, in return for such confirmation relating
to applicable TARP Requirements. In consideration of the foregoing and the
mutual promises and agreements set forth in this Amendment Agreement, the
Company and Grantee covenant and agree as follows.

2. Agreements Affected. This Amendment Agreement amends each of the following
agreements evidencing awards granted to the undersigned (the “Grantee”) and in
effect on the date hereof:

(a) Inducement Performance Share Award Agreements evidencing inducement
performance share awards under the Strategic LTIP; and

(b) Performance Share Award Agreements evidencing performance share awards under
the 2007 LTIP (each such agreement and award referred to in clause (a) above and
this clause (b) are referred to herein as a “Performance Share Award”).

This Amendment Agreement also amends each other option, restricted stock or
other award granted to the Grantee under the Strategic LTIP, 2007 LTIP or any
other long-term, equity-based or and each other compensatory plan or agreement
of the Company or any Subsidiary to or under which the Grantee is a party or a
participant to the extent provided below in Section 4, TARP Compliance.

3. Amendment of Performance Share Award. The provisions of each Performance
Share Award setting forth terms and conditions for the vesting of Performance
Shares upon the attainment Performance Objectives are removed and no longer
applicable to such Performance Share Award and the vesting of the Performance
Share Award shall be determined as follows:



--------------------------------------------------------------------------------

(a) The terms and conditions of the Performance Share Award applicable to the
vesting of at least 25% of the total number of Performance Shares (after taking
into account the 20% of such total number that vested December 31, 2008) (the
“Minimum Vesting Amount”) upon continuous employment through December 31, 2012,
including the effect of a Change in Control or termination of employment prior
to such date on the vesting of the Minimum Vesting Amount, shall continue in
effect and remain unchanged by this Amendment Agreement; and

(b) The Grantee shall become vested in the remaining 75% of the total number of
Performance Shares in installment of 25% of the total number of Performance
Shares on each of December 31, 2010, 2011 and 2012, provided Grantee remains
continuously employed with the Company or a Subsidiary through the applicable
December 31 vesting date; provided such Performance Shares shall vest earlier on
the date of a Change in Control, provided Grantee remains continuously employed
through such date.

4. TARP Compliance. Notwithstanding anything in this Amendment Agreement, the
Performance Share Award, in any other award agreement under the Strategic LTIP,
2007 LTIP or the any other compensation plan, program, employment agreement,
term sheet or arrangement maintained by the Company which covers Grantee or to
which Grantee is a party or in which Grantee participates, or which may become
applicable to Grantee hereafter (collectively, including this Amendment
Agreement, the “Compensation Arrangements”), each provision of each of the
Compensation Arrangements is amended and any amounts which may become vested or
payable thereunder are hereby amended and modified to the extent necessary for
the Company to comply with any requirements of the Emergency Economic
Stabilization Act of 2008, the American Recovery and Reconstruction Act and/or
the TARP Capital Purchase Program, or any subsequent or similar legislation or
regulatory requirements applicable to the Company, and any regulations,
interpretations or guidance that has been or may from time to time be
promulgated thereunder, in each case as may be in effect on the date hereof and
as may be amended, replaced or supplemented at any time and from time to time
hereafter (any and all such requirements collectively, the “TARP Requirements”)
which are or may become applicable to the Company or Grantee. The TARP
Requirements apply to the Company’s senior executive officers and up to 25 of
the Company’s most highly compensated employees and include, but are not limited
to, provisions prohibiting the Company from making or providing any severance,
change in control or other “golden parachute payments” or “tax gross-ups,”
providing the Company may in certain circumstances recover (“clawback”) bonus or
incentive compensation paid, and precluding bonus and incentive arrangements
that encourage unnecessary or excessive risks that threaten the value of the
Company or encourage the manipulation of earnings, in each case within the
meaning of the TARP Requirements and only to the extent applicable to the
Company and Grantee. If any vesting of any award or the making or providing of
any payment or benefit pursuant any Compensation Arrangement shall violate the
TARP Requirements, Grantee shall be deemed to have waived Grantee’s right to
such vesting, payment or benefit, shall promptly repay any such amount to the
Company upon request and the Compensation Arrangement shall be deemed to be
amended to effectuate such waiver such or obligation to repay such that no
obligation on the part of the Company to pay or provide the waived amount shall
occur. Grantee agrees to execute such documents, agreements or waivers, if any,
as the Company deems necessary or appropriate to effect such amendments to the
Compensation Arrangements to satisfy the TARP Requirements or to facilitate the
participation of the Company in the TARP Capital Purchase Program or any other
programs under TARP. For purposes of this Section 4, references to “Company”
means PrivateBancorp, Inc. and any entities treated as a single employer with
PrivateBancorp, Inc. under the TARP Requirements.



--------------------------------------------------------------------------------

5. Effect of this Amendment Agreement. Except as expressly provided for herein,
this Amendment Agreement shall effect no amendment, change or modification
whatsoever of or to the Performance Share Award or any other Compensation
Arrangement. Nothing in this Amendment Agreement shall be construed as
conferring any legal rights upon Grantee for a continuation of employment or a
guarantee of receipt by Grantee of any amounts under the Performance Share Award
or other awards or agreements referred to in this Amendment Agreement or
pursuant to future equity awards, if any.

6. Electronic Signature. This Amendment Agreement may be executed in
counterparts, each of which shall be an original and together shall constitute a
single agreement. Such execution may be satisfied by procedures the Company has
established or may establish from time to time for an electronic system for
execution and delivery of any documents, including this Amendment Agreement.
Grantee’s electronic signature, including, without limitation, “click-through”
acceptance of this Amendment through a website maintained by or on behalf of the
Company, is the same as, and shall have the same force and effect as Grantee’s
manual signature. Any such procedures and delivery may be effected by a third
party engaged by the Company to provide administrative services.

IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed as of the date and year first above written.

 

PRIVATEBANCORP, INC.

 

By: Joan Schellhorn Title: Chief Human Resource Officer GRANTEE

 

Name:  

 